Citation Nr: 0704460	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-13 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the right, dominant, shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
a disability of the right knee.  

3.  Entitlement to an effective date earlier than October 9, 
2003, for the award of service connection for a scar of the 
right shoulder.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1993 to March 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.



FINDINGS OF FACT

1.  The veteran is right-hand dominant, and his right 
shoulder disability is manifested by recurrent dislocation 
and guarding.  

2.  The veteran's right knee disability is manifested by 
slight subluxation and painful motion.

3.  The veteran was separated from active service in March 
1997.

4.  His original claim of service connection for a scar of 
the right shoulder was received at the RO on October 9, 2003. 

5.  A claim of service connection for a scar of the right 
shoulder was denied in an August 1997 rating decision that 
was never appealed.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent, 
but no greater, for the veteran's service-connected right 
shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5203 (2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability under Diagnostic Code 5257 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257 (2006).

3.  The criteria for a separate 10 percent evaluation for 
right knee disability under Diagnostic Code 5261 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2006)

4.  The criteria for an effective date earlier than October 
9, 2003, for the award of service connection for a scar of 
the right shoulder have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R.  §§ 3.155, 3.157, 3.400 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
January 2004 letter.  

The January 2004 letter also advised the veteran of the 
evidence and information required to establish entitlement to 
an increased evaluation, i.e. that the conditions were 
greater in severity and the evidence and information 
necessary to establish a claim of service connection. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran received notice regarding what 
evidence is necessary to receive higher ratings on appeal as 
well as earlier effective dates.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the January 
2004 letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his 
claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's VA and service medical 
records and the veteran has provided the RO with records from 
a private physician.  The veteran has not indicated the 
presence of any other outstanding relevant records and has 
received a medical examination in furtherance of 
substantiating his claims 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Increased Rating Claims:  Right Shoulder and Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Right Shoulder

Diagnostic Code 5201 provides criteria for the rating of 
disability from limitation of motion of the shoulder.  Under 
that diagnostic code, limitation of motion of the arm to 
elevation at the shoulder level is assigned a disability 
rating of 20 percent.  If motion of the arm is limited to 
midway between the side and shoulder, a 30 percent evaluation 
is assigned for the major side and a 20 percent evaluation is 
assigned for the minor side.  If arm motion is limited to 25 
degrees from the side, a rating of 40 percent is assigned for 
the major side and a 30 percent rating is assigned for the 
minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006). 

Diagnostic Code 5202 provides a 30 percent evaluation for the 
major arm for recurrent dislocation of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements, a 50 percent rating for the major arm when there 
is fibrous union of the humerus, a 60 percent rating when 
there is nonunion of the humerus, and an 80 percent rating 
for loss of head of the humerus (flail shoulder). 

The Board does not find Diagnostic Codes 5200 and 5203 to be 
applicable in this case.  As shown below, there is no 
evidence of ankylosis of the veteran's right shoulder, thus 
rendering Diagnostic Code 5200 in applicable.  Likewise, 
because the highest evaluation provided for under Diagnostic 
Code 5203 is 20 percent, it is unnecessary for the Board to 
consider it.  In addition there is no evidence of clavicle or 
scapula disability.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5203 (2006).  

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees for forward elevation, 0 to 180 
degrees for shoulder abduction, and 0 to 90 degrees for 
external and internal rotation. 38 C.F.R. § 4.71a, Plate I 
(2006).

In February 2004 the veteran was seen at the VA medical 
center for evaluation of his right shoulder.  At that time 
the veteran reported that his shoulder would hurt about four 
days per week and that he did not wear a brace or receive 
treatment.  He stated that he did not use it repetitively and 
had had no flare-ups or difficulty with daily living, but did 
have pain with increased usage.  Physical examination 
revealed healed arthroscopic scars in a deltopectoral 
surgical incision.  Manual muscle strength was 5/5.  
Capillary circulation in the fingers was normal.  Range of 
motion was flexion to 150 degrees, extension to 55 degrees, 
abduction to 115 degrees, internal and external rotation to 
70 degrees, with some complaint of pain.  X-rays revealed a 
normal right shoulder.

Of record is an October 2004 examination report from Boris 
Stojic, M.D., which addresses the veteran's right shoulder 
disability.  Examination at that time revealed slight atrophy 
of the right shoulder girdle area.  Active range of motion 
was normal with internal rotation being to L1.  Apprehension 
sign was positive.  Sulcus sign was positive.  Impingement 
sign was negative and cross-arm test was non-diagnostic.  
There was generalized weakness of the rotator cuff strength 
in testing against resistance.  The veteran complained of 
pain in the course of evaluation of range of motion in 
moderate intensity which increased to moderate to severe past 
90 degrees of abduction and forward flexion and particularly 
combined abduction and external rotation.  The veteran 
reported numerous episodes of right shoulder dislocation.

In February 2005 the veteran was seen at the VA medical 
center for examination of his right shoulder.  At that time 
he indicated he was right-handed and had had recurrent 
dislocation of his right shoulder.  He reported being very 
careful and avoiding strain on the right shoulder, which had 
last dislocated about 6 months prior.  Examination revealed a 
deltopectoral scar.  Active abduction was to 170 degrees.  
Forward flexion was to 170 degrees.  Internal rotation was to 
80 degrees.  External rotation was to 50 degrees.   Extension 
was to 40 degrees.  Adduction was to 40 degrees.  It was 
noted that upon external rotation the veteran put his hand in 
front of his shoulder to avoid anterior subluxation.  

The veteran is entitled to a 30 percent, but no greater, 
evaluation for the disability of his right shoulder.  With 
reference to the range of motion measurements, a higher 
rating cannot be established under Diagnostic Code 5201 
because the evidence fails to establish limitation of arm 
motion to midway between the side and shoulder or less.  The 
measurements show that flexion and abduction are greater than 
halfway between side and shoulder, with consideration of 
pain.  Nonetheless, the Board notes that the veteran's right 
shoulder recurrently dislocates and that the veteran is 
guarded with his arm movements, which approximates the 
criteria under Diagnostic Code 5202 providing for a 30 
percent evaluation for the major arm.  A higher evaluation is 
not warranted because there is no evidence of fibrous union, 
nonunion or loss of head of the humerus.  Accordingly, the 
veteran is entitled to a 30 percent, but no greater, 
evaluation for his right shoulder disability.  

Right Knee

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23- 
97 (July 1, 1997).  VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  In order for a separate rating to be assigned, 
there must be evidence of additional disability not already 
considered in evaluating the disability under Diagnostic Code 
5257 in order to avoid pyramiding as per 38 C.F.R. Section 
4.14.  

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 60 degrees is noncompensable; flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2006). 

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.  Here, the 
record contains no objective evidence of instability or 
subluxation of the knee.

Of record is a February 2004 VA examination report.  At that 
time the veteran reported knee pain two or three days per 
week, with the amount of discomfort depending on activity.  
He stated that he could not run anymore and that he wore a 
brace, which he did not have with him.  He reported not using 
the right knee repetitively and denied flare-ups, problems 
with daily living, current treatment and instability.  
Examination of the right knee revealed well healed 
arthroscopic scars, with no tenderness to palpation.  The 
cruciate and collateral ligaments were stable.  McMurray 
test, internal and external torsion tests were negative.  
There was no effusion, crepitation, or fatigability.  
Extension of the right knee was to zero degrees.  Flexion was 
to 135 degrees.

The veteran's knee was also examined in October 2004 by Dr. 
Stojic.  At that time, examination of the right knee revealed 
no swelling.  Range of motion revealed full extension and 
flexion was to 135 degrees.  There was generalized pain and 
tenderness about the right knee, particularly patellofemoral 
articulation.  The veteran also complained of pain in the 
patellofemoral joint in the course of range of motion which 
increased to moderate to severe past 90 degrees of flexion.  
The right knee was stable in full extension and there was no 
ligamentous instability.  Slight patellofemoral crepitus was 
appreciated with pain on patellofemoral compression.  
Tenderness was present and confined to the medial 
compartment.  Lachman test and anterior Drawer sign were non-
diagnostic as was McMurray's.

In February 2005, the veteran was last seen for a VA 
examination to address his right knee disability.  The 
veteran reported intermittent pain behind the kneecap, 
problems with stairs and squatting and having occasional 
swelling.  He reported having a brace, but using it 
infrequently.  Extension was to -2 degrees.  Flexion was to 
140 degrees.  It was noted that the patella subluxed slightly 
on extension but was not really lax.  There was no marked 
subpatellar crepitation.  He had a tender medial articular 
surface of the patella and in the area of the trochlear 
groove.  Ligaments were intact and there was no varus/vulgus 
instability.  Drawer, Lachman, pivot-shift and McMurray signs 
were negative.  There was no effusion or joint line 
tenderness.  The examiner diagnosed osteochondritis of the 
patellofemoral articulation, which was mildly symptomatic.  

Under Diagnostic Code 5257 a higher evaluation is not 
warranted because there is evidence of only slight 
subluxation.  All ligaments appeared normal and the veteran's 
disability is mildly symptomatic.  Accordingly, an evaluation 
in excess of 10 percent for the veteran's right knee 
disability must be denied.  Diagnostic Code 5257.  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. § 
4.59, which requires consideration of painful motion, the 
veteran's reports of painful motion have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The objective medical findings of record show that the 
veteran has pain throughout motion, severe beyond 90 degrees.  
Inasmuch as there is constant pain, the Board finds that the 
disability picture is such that extension is effectively 
limited to 10 degrees.  Thus, a separate 10 percent rating is 
warranted pursuant to Diagnostic Code 5261.  The veteran does 
not have a compensable level of limited flexion in the right 
knee as he maintains well above the 45 degree threshold 
required under Diagnostic Code 5260 for the assignment of a 
10 percent rating.

Thus, upon finding that the veteran has a compensable level 
of limited extension, the only separate rating appropriate is 
the single 10 percent rating assigned under Diagnostic Code 
5261.  In reaching this determination, the Board also 
considered the provisions of VAOPGCPREC 9-2004 that permits a 
separate evaluation for both flexion and extension of the 
knee.  In light of the fact that there is no evidence of a 
compensable level of limited flexion, this General Counsel 
Opinion is not applicable in this case.  As such, a rating 
higher than 10 percent for limitation of motion of the right 
knee is denied.

Earlier Effective Date

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2006).  
An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year of separation from service.  38 
C.F.R. § 3.400(b)(2) (2006).

In this case, the evidence shows that the veteran's original 
claim of service connection for a scar of the right shoulder 
was received at the RO on October 9, 2003.  Obviously, this 
claim was received well after the veteran's separation from 
service in March 1997.  Accordingly, there is no legal basis 
for an effective date earlier than October 9, 2003, for the 
award of service connection for a scar of the right shoulder 
on this basis.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2006).  

The veteran, however, contends that he is entitled to an 
earlier effective date for the award of service connection 
for a scar of the right shoulder dating back to January 15, 
1997, when the veteran filed a claim of service connection 
for "shoulder reconstruction," which resulted in a grant of 
service connection for a right shoulder disability.  He 
specifically asserts that because the scar associated with 
his in-service shoulder reconstruction was not service-
connected that a claim for entitlement of service connection 
for a scar of the right shoulder remains unadjudicated. 

Under 38 U.S.C. § 5101(a), a specific claim must be filed in  
order for benefits to be paid or furnished to any individual  
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit  
(Federal Circuit) held that "[s]ection 5101(a) is a clause  
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be  
paid."  Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Id.; see also Brannon v. West, 12 Vet. App. 32 (1998);  
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. Aug. 25, 1999) 
("To permit an oral statement to constitute the filing of an 
informal claim would create serious problems in the operation 
of the veterans benefits programs.  It would often be 
impossible for the Department's personnel who handle and 
process these claims to recollect many of the oral 
applications made, let alone the details of those claims.").

Construing the veteran's January 1997 communication as a 
claim for entitlement to service connection for a right 
shoulder scar, this claim was adjudicated in an August 1997 
rating decision, which is now final.  Where a regional office 
renders a decision on a veteran's claim for benefits, but 
fails to address one of the claims, that decision is final as 
to all claims and may only be challenged through an 
allegation of clear and unmistakable error.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed.Cir.2006).  Accordingly, 
although the August 1997 rating decision did not address 
service connection of a scar of the right shoulder, the issue 
was adjudicated and is final because the veteran never 
expressed disagreement therewith.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (2006).  Accordingly, the claim for 
entitlement to an effective date earlier than October 9, 
2003, for the grant of service connection for a scar of the 
right shoulder must be denied because under the holding in 
Deshotel the claim was adjudicated and became final.  
Moreover, the veteran has not made any allegations of clear 
and unmistakable error in the August 1997 rating decision.  








ORDER

Entitlement to an evaluation of 30 percent, but no greater, 
for a disability of the right shoulder is granted.

Entitlement to an evaluation in excess of 10 percent for a 
disability of the right knee under Diagnostic Code 5257 is 
denied.  

A separate 10 percent rating for a disability of the right 
knee under Diagnostic Code 5261 is granted.

An effective date earlier than October 9, 2003, for the award 
of service connection for a scar of the right shoulder is 
denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


